DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-20, the prior art US Patent No. 8,023,766 by Bergman et al. (hereinafter ‘Bergman’) teaches a method comprising, by a client device: accessing a plurality of image frames captured by one or more cameras of the client device; (See Bergman Col. 2, lines 61-67, Bergman teaches accessing input image).
classifying one or more first objects detected in the working image frame based at least in part on a determined desirability of the one or more first objects, wherein the one or more first objects are determined to be undesirable; (See Bergman Col. 8, lines 9-24, Bergman teaches classifying desirable and undesirable objects.)
applying a pixel filtering to the working image frame to replace one or more first pixel sets associated with the one or more first objects with pixels 
However, Bergman specifically does not teach or suggest generating a working image frame based at least in part on one or more of the plurality of image frames and from one or more image frames of the plurality of image frames to generate a final image frame. (Emphasis added.). It is for these reasons claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/UTPAL D SHAH/Primary Examiner, Art Unit 2665